BILLINGS, Chief Judge.
In this dissolution of marriage proceedings the trial court granted wife $25 weekly maintenance. Husband appeals that part of the decree, contending the sum awarded is excessive.
We have read the transcript and the briefs of the parties. The award of maintenance is supported by substantial evidence and not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). No error of law appears and an opinion would have no precedential value.
Judgment affirmed pursuant to Rule 84.-16(b), V.A.M.R.
All concur.